Citation Nr: 1642053	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-13 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a disability of the right elbow, claimed as a residual of in-service cellulitis of the right elbow. 

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depression.  

3. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to July 1987, with subsequent service in the National Guard.  

These appeals come before the Board of Veterans' Appeals (Board) from January 2009 and December 2012 rating decisions of the RO in Muskogee, Oklahoma

The Veteran initially filed a claim of entitlement to service connection for depression and anxiety.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, which shows a diagnosis of PTSD and major depression, the Board has re-characterized the issue as shown on the title page.

In order to establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depression, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

In a decision dated in November 2013, the Board remanded the issue of service connection for a right elbow disability for a VA examination.  Unfortunately, as discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a right elbow, claimed as a residual of in-service cellulitis of the right elbow, and entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depression are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2010 rating decision, service connection for depression with anxiety was denied.  The Veteran did not perfect a timely appeal from this denial.

2. Additional evidence received since the August 2010 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD and major depression.  


CONCLUSIONS OF LAW

1. The August 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2. Evidence received since the August 2010 rating decision is new and material to the service connection claim for an acquired psychiatric disability, to include PTSD and major depression, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts he has PTSD related to service.  In July 2010, the Veteran filed a claim for a depression and anxiety.  The claim was denied in an August 2010 rating decision, which found there was no medical evidence submitted showing that his current diagnosis of major depressive disorder began in or was caused by his military service.  As the Veteran did not file a timely notice of disagreement or submit new and material evidence, the August 2010 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for an acquired psychiatric disorder regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  For evidence to be new and material for the Veteran's claim for an acquired psychiatric disorder it has to show a nexus between his current diagnosed psychiatric disorder and service.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

One piece of evidence submitted subsequent to the August 2010 rating decision in support of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is a November 2013 disability benefits questionnaire (DBQ) that found the Veteran had a diagnosis of PTSD due to exposure to traumatic events in service.  As this DBQ relates to the unestablished fact, namely a nexus between a current psychiatric disorder and service, the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).


ORDER

The service connection claim for an acquired psychiatric disorder, to include PTSD and major depression, is reopened. 


REMAND

In regards to the Veteran's claim for service connection for a right elbow disability, pursuant to the November 2013 Board remand, the RO sent an examination request to the Oklahoma City VA Medical Center (VAMC) in December 2013.  A February 2014 supplemental statement of the case notes a failure to report notification from the Oklahoma VAMC dated January 15, 2014, is part of the claims file; however, such failure to report notice is absent from the claims file.  In a July 2016 brief, the Veteran's representative avers that there is no indication that the Veteran was ever contacted with the time, date, and location of the VA examination.   

Although a presumption of regularity generally applies to VA processes and procedures, such as notification of a scheduled VA examination, it must be noted that there are no actual copies of the notice letters in the file.  Considering this fact, the Board concludes he should be given another opportunity to appear for a VA examination. 

In regards to the Veteran's claim for service connection for an acquired psychiatric disorder, he avers in a January 2013 statement that he felt hopeless, disoriented and unprepared for life outside of the military.  In a November 2013 statement, the Veteran claims in March/April 1986 in Vicenza, Italy, he was a member of the 325th Infantry.  While unloading vehicles at a training site, a civilian driver hit and killed a unit member.  Later that year, he was guarding U.S. territory against probable terrorist attacks and his guard post was rushed by suspected terrorist vehicles.  No casualties resulted.  After this, he went to the unit surgeon for referral to a psychologist.  The psychologist put him on bed rest and therapy.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

Military service records reveal the Veteran was a rifleman in Italy with the 325th Infantry.  A review of his DD Form 214 states his military occupational specialty was an infantryman man and he received the 1st Oak Leaf Cluster.  

VA post-service records reflect that in May 2010, the Veteran reported he struggled with depression since he was 20 years old.  Also, during the military he experienced depression and had contemplated suicide, though never attempted it.  The record notes he was diagnosed with major depressive disorder, recurrent.  

In November 2013, the Veteran submitted a disability benefits questionnaire (DBQ) completed by J.D.C., PhD.  It notes the Veteran's DD Form 214 was reviewed and it was found that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and his response involved fear, helplessness, or horror.  The Veteran was diagnosed with PTSD due to exposure to traumatic events in-service, intrusive thoughts, and major depression, moderate/severe, without psychotic features

In June 2014, a deferred rating decision noted the Veteran's military records confirmed he was stationed with the unit, at the location, and at the time he reported the stressful incidents occurred.  Thus, the death of a member of his unit by a civilian driver and the attack of a US base post by terrorist were to be verified by the Joint Services Records Research Center (JSRRC).  In July 2014, the Defense Personnel Records Information Retrieval System found they were unable to locate unit records submitted by the 325th Infantry for the "January ??? December 1986 time period."  Also, they coordinated their research with the US Army Combat Readiness/Safety Center who was also unable to locate documentation of an incident that involved a solider being struck by a civilian vehicle.  They were further unable to verify the death as stated after reviewing the casualty data.  

In August 2014, the RO received a negative response from the US Army Crime Records Center of any incident where a member of the 325th regiment was struck and killed by a civilian vehicle on April 1, 1986, in the vicinity of Vicenza, Italy.  

Although the Veteran's claimed stressor of a unit member being hit by a civilian driver has yet to be corroborated, the Veteran also avers that while guarding U.S. territory against probable terrorist attacks, his guard post was rushed by suspected terrorist vehicles.  In light of the Veteran's claimed in-service stressor, his military service records that reveal he was a rifleman in Italy with the 325th Infantry, his DD Form 214 that states his military occupational specialty was an infantryman, and the November 2013 DBQ that found the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, his response involved fear, helplessness, or horror, and diagnosed the Veteran with PTSD due to exposure to traumatic events in-service, the Board finds a VA examination is necessary to ascertain whether there is any link between the Veteran's described in-service stressor and his currently diagnosed PTSD.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  Although a private psychologist submitted the report from 2013, a VA psychiatrist or psychologist has not considered this point.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VAMC Oklahoma City since September 2013.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right elbow disability.  The relevant documents in the claims file should be made available to the VA examiner.  Also, associate a copy of the VA examination notice letter with the claims file.  

As stated in the November 2014 Board remand, service treatment records reflect that the Veteran injured his right elbow in service in April 1986 during a parachute jump.  The assessment was a posttraumatic infection.  On subsequent examination, the diagnosis was cellulitis secondary to infection.  The Veteran was seen in May 1987 complaining that he had struck his right elbow on a handle and it had become painful to extend.  X-rays revealed no fracture.  The assessment was a soft tissue injury.  On the report of medical history in April 1987, the examiner noted cellulitis of the right elbow - resolved. 

After active duty, the Veteran was seen in August 1994, at which time the examiner noted a palpable and moveable subcutaneous calcific nodule of the olecranon process (bump of the elbow).  The examiner diagnosed olecranon bursitis with calcification.  

The Veteran was seen in August 2009 complaining of "chronic rt elbow pain."  X rays showed no evidence of fracture or dislocation and the joint was within normal limits.  There were mild degenerative changes evident. 

a. The examiner should first identify all current disabilities pertaining to the right elbow.  

b. Then, for each disability identified, the examiner should answer whether it is at least as likely as not (i e, to at least a 50 50 degree of probability) that the disability is etiologically related to the Veteran's active duty service.  

3. Also, schedule the Veteran for an examination to evaluate the etiology of his PTSD.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand, and a full rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed. 

Consistent with the factual and medical history, including his post-service diagnosis with PTSD and described in-service stressor, the examiner should answer the following questions:

a. Does the Veteran have a current psychiatric disorder, to include PTSD?  Specifically identify each disorder.

b. For each disorder identified, is it as likely as not (50 percent or greater) that the Veteran's current psychiatric disorder began during, or was otherwise caused by, his active duty service.  

c. Also, because the Veteran has indicated his PTSD is at least partially based on fear of terrorist activity, the examiner must address whether the Veteran's claimed stressor (i.e. being rushed by suspected terrorist vehicles) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to that claimed stressor. 

Note: The Veteran was only on active duty from September 1983 to July 1987.  Subsequent National Guard service is not active duty service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After completing the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


